ORDER

PER CURIAM.
AND NOW, this 11th day of July, 2013, in response to the Petition to Vacate the Order of the Pennsylvania Supreme Court dated February 1, 2013, this matter is LISTED FOR ORAL ARGUMENT at the Court’s September 2013 session in Philadelphia. The issues to be addressed are:
(1) Whether the Pennsylvania Supreme Court has jurisdiction to enter orders of interim suspension of jurists.
(2) Whether the Court of Judicial Discipline has exclusive jurisdiction to enter orders of interim suspension of jurists, or whether the Court of Judicial Discipline’s jurisdiction is concurrent with the jurisdiction of the Pennsylvania Supreme Court.
(3) If both tribunals act, which order is supreme.
The Court Administrator is directed to recommence paying Petitioner’s salary pending final resolution of this dispute, retroactive to February 1, 2013. The Judicial Conduct Board is invited to participate in briefing and oral argument.
The “Petition to Expedite the Decision in the Captioned Matter and to Ask for a Timely Hearing” is DISMISSED AS MOOT.